                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH A. O’KEEFE, et al.,                           :       CIVIL ACTION
           Plaintiffs,                               :
                                                     :
       v.                                            :       No.: 11-cv-1330
                                                     :
ACE RESTAURANT SUPPLY, LLC., et al.,                 :
         Defendants.                                 :

                                       MEMORANDUM

SITARSKI, M. J.                                                            February 27, 2019

       Plaintiff Joseph O’Keefe (“Plaintiff”) alleges that Defendants Ace Restaurant Supply,

LLC; Korey Blanck; and Nicholas Blanck (collectively, “Defendants”) have committed various

frauds and knowingly failed to provide contracted-for pieces of kitchen equipment for his new

restaurant. Following a bench trial and pursuant to Federal Rule of Civil Procedure 52(a), this

Court now issues its findings of fact and conclusions of law. For the following reasons, the

Court finds for all Defendants on Counts I and II, respectively asserting violations of the RICO

Statute, 18 U.S.C. §§ 1962(c), (d). The Court finds for Defendant Nicholas Blanck on all

Counts. The Court finds for Plaintiff against Defendant Korey Blanck and Defendant Ace

Restaurant Supply, LLC, on Plaintiff’s Counts III, IV, V, and VI, asserting state law claims of

fraud, unjust enrichment, and negligent misrepresentation.



I.     PROCEDURAL BACKGROUND

       On February 28, 2011, Plaintiff filed the instant Complaint in the United States District

Court for the Eastern District of Pennsylvania. (Pl.’s Compl., ECF No. 1). Plaintiff alleged a

violation of the Federal Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1962(c) (Count I); a RICO conspiracy claim, id. § 1962(d) (Count II); and additional
state law counts of fraud (Count III); unjust enrichment (Count IV); intentional misrepresentation

(Count V); and negligent misrepresentation (Count VI). (Id. at ¶¶ 12-109). Defendants

responded to the Complaint with a Motion to Dismiss filed pursuant to Rule 12(b)(6) (Defs.’

Mot. Dismiss, ECF No. 6), which the Honorable R. Barclay Surrick denied. (Mem. & Op., ECF

No. 12; Order, ECF No. 13).

       On January 31, 2016, Defendants filed their Answers to Plaintiff’s Complaint. (Defs.’

Answers, ECF Nos. 16, 17). Subsequently, the case was referred to the Court’s arbitration

program. (Order, ECF No. 22). The arbitration was held on June 8, 2016, before a three-

arbitrator panel. (Not. of Hr’g, ECF No. 20; see also ECF No. 23). Following the arbitration,

Defendants filed a request for trial de novo (ECF No. 24), and Plaintiff filed a Motion to Strike

Defendants’ request for trial de novo. (Pl.’s Mot. Strike, ECF No. 25). On September 7, 2016,

Judge Surrick denied Plaintiff’s Motion to Strike the request. (Order, ECF No. 27).

       After various motions and pretrial conferences (ECF Nos. 34-60), and upon consent of all

parties, Judge Surrick transferred this matter to me by Order dated May 29, 2018. (Order, ECF

No. 62). I held a bench trial on August 8, 2018. (Transcript, ECF No. 71). Plaintiff testified at

trial, and called as witnesses Defendant Nicholas Blanck and Defendant Korey Blanck.

Defendants called no witnesses. On October 5, 2018, the parties submitted their Proposed

Findings of Fact and Conclusions of Law. (ECF Nos. 73, 74). The Court has reviewed the

testimony, the parties’ proposed findings of fact and conclusions of law, and the exhibits

introduced at trial. Upon this record, which includes critical credibility findings, the Court

makes its findings of fact and conclusions of law.




                                                 2
II.    FINDINGS OF FACT

       To briefly summarize, Plaintiff testified that he entered into two contracts with Defendant

Ace Restaurant Supply relying upon the fraudulent misrepresentations of Ace’s President,

Defendant Korey Blanck. Plaintiff testified that he did not receive the contracted-for items, nor

did he receive any refund for the money he paid pursuant to those contracts. The Court credits

Plaintiff’s testimony. Defendants disagree with Plaintiff’s version of events, and testified that

they delivered the items to Simmeria as required under the contracts. The Court concludes that

Defendants’ testimony was not credible in many critical respects, as set forth below.

       A.      The Parties

       1.      At the time of the events in question, Plaintiff Joseph O’Keefe was the president
               of Simmeria Café & Bistro (“Simmeria”), a restaurant located in Fleetwood,
               Pennsylvania, which he formed in the early part of 2010.

       2.      At the time of the events in question, Defendant Ace Restaurant Supply, LLC,
               was a business incorporated under the laws of Pennsylvania, with its principal
               place of business at 2100 North Eleventh Street, Reading, Pennsylvania 19604.

       3.      Defendant Korey Blanck is an adult individual with last known residential address
               at 750 Chestnut Street, Reading, Pennsylvania 19602. At the time of the events,
               Defendant Korey Blanck was the president, owner, and sole shareholder of
               Defendant Ace Restaurant Supply.

       4.      Defendant Nicholas Blanck is an adult individual, and Korey Blanck’s son. He
               worked as an employee of Defendant Ace Restaurant Supply as a deliveryman.
               He was also tasked with cleaning up used restaurant equipment for delivery to
               customers.
       B.      Background of the Instant Litigation: The February 12, 2010 Meeting

       5.      Plaintiff learned of Defendant Ace Restaurant Supply through a former law
               partner’s friend, who informed Plaintiff he should contact Ace Restaurant Supply
               to equip Simmeria, and that Defendant Korey Blanck was “the guy to talk to.”
               (Tr., 8/8/18, ECF No. 71, at 36:20-23).

       6.      Plaintiff contacted Defendant Korey Blanck and Ace Restaurant Supply to outfit
               Simmeria with restaurant equipment. On February 12, 2010, Defendant Korey
               Blanck went to Simmeria to meet with Plaintiff. (Id. at 10:11-14).


                                                 3
7.    Defendant Korey Blanck came to Simmeria and drew a diagram for Plaintiff,
      detailing the equipment Plaintiff needed. Plaintiff credibly testified that
      Defendant Korey Blanck “sketched out what he was going to do. He gave me the
      whole equipment list. I mean, he really gave me a great picture of how he was
      going to hook me up and set me up.” (Id. at 37:25-38:3). Defendant Korey
      Blanck specified for Plaintiff the pieces of equipment he would provide, and
      “sketched it out in terms of the line as to how it would fit in the space and what
      equipment would go where.” (Id. at 20:4-6).

8.    Plaintiff relied upon Defendant Korey Blanck’s representations and diagramming,
      and purchased the equipment identified on the diagram that Defendant Korey
      Blanck prepared for Plaintiff. Plaintiff credibly testified that Defendant Korey
      Blanck’s representations regarding the new and used restaurant equipment and
      sketch was “where we got the list for the equipment.” (Id. at 20:12). Thus,
      Plaintiff entered into two contracts for the sale of those identified items. (Id. at
      20:10-19, 37:25-38:3).

9.    The representations made by Defendant Korey Blanck to Plaintiff in conjunction
      with the preparation of that diagram, and during the conversations they had when
      the diagram was prepared, were false. Plaintiff credibly testified that he “received
      nothing, anything of the kind that was on the sheet. The most that I got was a
      bunch of broken, used stuff that was just dumped at [Simmeria]. . . it was nothing
      new, nothing as represented[.]” (Id. at 11:25:-12:2, 12:22).
C.    The February 2010 Contract

10.   On February 12, 2010, Plaintiff entered into a contract with Defendant Ace
      Restaurant Supply through Ace’s president, Defendant Korey Blanck. Pursuant to
      that contract, Plaintiff purchased the following items:

         a. One new stainless steel hood with exhaust fan, costing $2,669.00;

         b. One used two-box five-tap beer system, costing $2,795.00;

         c. One used under-counter dishwasher, costing $2,350.00;

         d. One new two-door glass lowboy for beer, costing $3,890.00;

         e. One new twenty-four inch Castle flat top gas grill, costing $870.00;

         f. One new twenty-four inch Castle rock gas charbroiler, costing $825.00;

         g. One new two basket floor fryer, costing $840.00;

         h. One new Vollrath eight-bird rotisserie countertop cooker, costing
            $2,785.00;


                                       4
         i. One new three-bay sink, costing $699.00;

         j. One new grease trap, costing $465.00;

         k. Two new infrared countertop ranges, costing $349.00 each, and $798.00
            total;

         l. One new forty-eight inch Bain Marie, costing $1,875.00;

         m. One new equipment stand, costing $360.00. (Defs.’ Ex. 1) (Feb. 12, 2010,
            Sales Agreement).

11.   The total cost of the items was $21,221.00. Plaintiff received a credit of
      $1,785.00 for trading in other equipment. In total, Plaintiff paid “$20,602.16
      which include[d] $1,166.16 in Pennsylvania sales tax” for the items identified in
      the February 12, 2010 Sales Agreement. (Id. at 11:18-19; see also Pl.’s Prop.
      Findings of Fact, Ex. 1, at 1-2 (Feb. 12, 2010, Sales Agreement)).

12.   As noted above, the February 12, 2010 Sales Agreement specified that many of
      the items would be “new,” and one item would be “used.” (Id.; Defs.’ Ex. 1).
D.    The March 2010 Contract

13.   On March 16, 2010, Plaintiff entered into a second contract with Ace Restaurant
      Supply which “was a supplemental order [] while we were waiting for the new
      equipment that we thought was on order.” (Tr., at 14:11-14). This supplemental
      order provided for the following items:

         a. One new Castle bake oven with wire rack and stone on the bottom shelf,
            costing $2,960.00;

         b. One used hot dog roller grill, costing $779.00;

         c. One used acrylic roller cover, costing $170.00;

         d. One round up bun steamer, costing $499.00. (Defs.’ Ex. 2).

14.   Plaintiff paid a total of $4,672.48 for the supplemental order, which included
      $264.48 in Pennsylvania sales tax. (Pl.’s Ex. 1, at 4; Defs.’ Ex. 2). Also on
      March 16, 2010, Defendants faxed to Plaintiff a “Corrected Invoice” listing this
      equipment and corresponding prices. (Defs.’ Ex. 3).
E.    The April 2010 Delivery
15.   On April 12, 2010, Defendants mailed and faxed to Plaintiff a letter stating, inter
      alia, that “[a]ll your equipment has arrived except for the Castle Bake Oven and
      Custom Back Bar Sliding Door Cooler.” (Defs.’ Ex. 4).

                                       5
16.   Defendant Nicholas Blanck testified that he worked for Ace Restaurant Supply as
      a deliveryman. He also cleaned up used equipment for delivery. (Tr., at 51:20-
      21, 52:24-53:15).

17.   Defendant Nicholas Blanck testified that he recalled delivering items to Simmeria
      on two occasions, and that the items he delivered were listed on two delivery
      forms. (Id. at 70:20-72:10); (see also Defs.’ Exs. 5, 11) (the Delivery Forms).

18.   The first delivery occurred on April 30, 2010. (Def.’s Ex. 5) (April 30, 2010
      Delivery Form). One item, a “2 Box 5 Tap Beer System” was identified as “on
      hold.” (Id.). The following items were listed as delivered on the form:

         a. 6’6” Stainless Steel Hood;

         b. Undercounter Dishwasher;

         c. 2 Door Glass Lowboy Back Beer;

         d. 2 Basket Fryer;

         e. Countertop Rotisserie;

         f. 48” Bain Marie;

         g. Waffle Iron;

         h. 48” x 30” Equipment Stand. (Id.).

19.   Plaintiff credibly testified that the items delivered were not in the condition
      promised under the contract. For example, Plaintiff testified “[t]here was a
      broken dishwasher. I think there was a broken cooler, like a used broken cooler.
      None of the stuff was new.” (Tr., at 41:12-14). Plaintiff credibly testified that
      “everything that was delivered here ended up going right back on a truck where
      our new equipment came because it was just all trash.” (Id. at 48:16-18).
F.    Parties’ Communications and the May Correspondences
20.   Plaintiff testified that he contacted Defendants “[m]ultiple times” to find out
      about the status of the items which had not yet been delivered, and to complain
      about the condition of items he received because they were not in the contracted-
      for condition. (Id. at 15:4-18). He credibly testified that “when I did [contact
      Defendants], I would get the son on the phone pretending he wasn’t—he was just
      an employee. I would get the father giving me excuses. They were constantly
      pointing fingers back and forth at each one. I actually drove there. And one time,
      I saw them going out the back door when they saw me pulling up in the front.”
      (Id. at 15:18-23). On another occasion when Plaintiff confronted Defendants
      about the equipment, “[t]hey were just laughing, both [Defendants Korey and

                                       6
      Nicholas Blanck]. In fact, at one point, [Defendant Nicholas Blanck] said, ‘Why
      don’t you just go to the restaurant supply store?’” (Id. at 21:7-10). The Court
      credits Plaintiff’s testimony as to Defendants’ efforts to evade his questions and
      complaints about the equipment.

21.   On May 20, 2010, Plaintiff wrote Defendants a letter, requesting “all items I have
      purchased for Simmeria” be delivered by May 25, 2010. Alternatively, Plaintiff
      requested “a complete refund.” (Pl.’s Ex. 1 at 6); (Defs.’ Ex. 13).

22.   In his letter, Plaintiff expressed frustration at his “inability to get: A) regular,
      returned phone calls; B) a straight answer without double talk and total vagaries;
      or C) a firm delivery date for everything we have purchased.” (Pl.’s Ex. 1 at 6);
      (Defs.’ Ex. 13). Additionally, Plaintiff noted that “despite me repeatedly
      discussing with Korey that I was relying on his expertise (and his assurances that
      he would make sure we had the exact equipment we need), there are ‘concerns’
      with some of the equipment he selected for us.” (Id.). At trial, Plaintiff explained
      his concerns were, inter alia, that he received “a broken under-counter
      dishwasher” and other inoperable equipment. (E.g., Tr., at 13:24-25).

23.   Defendant Korey Blanck responded via mail the next day, on May 21, 2010.
      (Pl.’s Ex. 1 at 8); (Defs.’ Ex. 14). Defendant Korey Blanck responded that
      “[m]any of your statements as contained in your 5/20/10 letter come as a
      complete surprise. . . You ordered, you paid, and we delivered everything except
      one small baking oven. That is the fact of your entire sale dated 2/12/10.” (Id.).
      He further wrote that “I am sorry Ace will be late in delivering (1) one piece of
      countertop equipment to Simmeria Café & Bistro specifically a countertop baking
      oven of which has been ordered for you.” (Id.). Defendant Korey Blanck’s
      representations in this letter were false. Although Defendant Korey Blanck
      represented that Defendants had “delivered everything except one small baking
      oven . . . [listed] in the entire sale dated 2/12/10;” the February 12, 2010 Sales
      Agreement provided for fourteen items, and Defendants had delivered only—at
      most—eight items. (Compare Defs.’ Ex. 1 (February 12, 2010 Sales Agreement),
      with Defs.’ Ex. 5 (April 30, 2010 Delivery Form)).
G.    The May 25, 2010 Delivery
24.   The second delivery occurred on May 25, 2010. (Defs.’ Ex. 11) (May 25, 2010
      Delivery Form). The following items were listed as delivered:

         a. Used 2 Box 5 Tap Beer System;

         b. New Greasetrap;

         c. New 24” Comstock-Castle Char Broiler;

         d. New 4 Burner Stove. (Defs.’ Ex. 11).


                                       7
25.    However, Plaintiff credibly testified that those items were broken, unusable, or
       otherwise not in the contracted-for condition. (Tr., at 46:22-49:14).

26.    Plaintiff did not receive all the equipment he bargained for, and paid for, under
       the two contracts with Ace Restaurant Supply and Defendant Korey Blanck.
       Plaintiff never received a refund for money paid to Defendants for items he never
       received. Defendants’ failure to deliver the contracted-for equipment delayed the
       planned opening of Simmeria by “probably a month or two.” (Id. at 18:24).
       Plaintiff “had to [go] out and obtain all separate equipment and establish the
       kitchen.” (Id. at 18:20-21).
H.     The Items Plaintiff Received and the Condition of those Items
27.    The items Plaintiff ordered via the contracts, versus the items listed as
       “delivered,” and the condition in which they were delivered, are summarized
       below. (Compare Defs.’ Exs. 1-2 (February and March Sales Agreements), with
       Defs.’ Exs. 5, 11 (April and May Delivery Forms)).

         Contracted-For Items                      Listed on Delivery Forms
1. New Stainless Steel Hood                   Listed as delivered, but not as new.
2. Used Two-Box Five-Tap Beer System          On hold, then listed as delivered.
3. Used Under-counter Dishwasher              Listed as delivered.
4. New two-door glass lowboy for beer         Listed as delivered, but not as new.
5. New twenty-four inch Castle Flattop gas    Not listed as delivered.
grill
6. New twenty-four inch Castle rock gas       Listed as delivered, listed as new.
charbroiler
7. New two basket floor fryer                 Listed as delivered, but not as new.
8. New Vollrath 8-bird rotisserie             Listed as delivered, but not as new.
9. New three-bay sink                         Not listed as delivered.
10. New grease trap                           Listed as delivered, listed as new
11. Two new infrared countertop ranges        Not listed as delivered.
12. New 48-inch Bain Marie                    Listed as delivered, but not as new.
13. New Equipment stand                       Listed as delivered, but not as new.
14. New Castle Bake oven with wire-rack       Not listed as delivered.
and stone on bottom shelf
15. One used hot dog roller grill             Not listed as delivered.
16. One used acrylic roller cover             Not listed as delivered.
17. One round up bun steamer                  Not listed as delivered.


                                         8
28.   Plaintiff did not receive all the items he purchased under the contracts.

29.   Additionally, the items Plaintiff did receive were not in the condition promised
      under the contracts. By way of example, Plaintiff credibly testified regarding the
      condition of equipment delivered per the May 25, 2010 Delivery Form:

         a. Item listed: Used 2 Box 5 Tap Beer System. (Defs.’ Ex. 11). Plaintiff
            testified that this was “the broken cooler that I recall getting . . . it didn’t
            work.” (Tr., at 46:25-47:1, 7).

         b. Item listed: New Greasetrap. (Defs.’ Ex. 11). Plaintiff testified that “it
            wasn’t new.” (Tr., at 47:4).

         c. Item listed: New 24” Comstock-Castle Charbroiler. (Defs.’ Ex. 11).
            Plaintiff testified that “[i]t was not new and it did not work.” (Tr., at
            47:25-48:1).

         d. Item listed: New four-burner stove. (Defs.’ Ex. 11). Plaintiff testified that
            the stove was inoperable and that he did not “recall that we ever received a
            functional stove from them.” (Tr., at 48:13-14).

         e. Plaintiff testified that none of the “new” items were delivered with
            paperwork that typically accompanies new equipment, such as
            manufacturer warranty paper work, manufacturer guarantees, or other such
            documentation. (Id. at 49:3-12). Plaintiff credibly testified that the “new”
            items were not delivered in boxes, as one would expect with new
            restaurant equipment shipped from a manufacturer, but rather “[t]hey
            literally looked like they were just pulled out of a defunct something and
            dropped at our place.” (Id. at 49:13-14).

30.   In sum, Plaintiff did not receive the items that he contracted and paid for under
      the February 12, 2010 Sales Agreement and March 16, 2010 Sales Agreement.
      Any items that Plaintiff did receive were not in the condition promised under the
      contracts, because several of the items were used, and some of the items were
      inoperable.
I.    Summary of Factual Findings and Credibility Determinations
31.   Plaintiff testified that Defendant Korey Blanck came to Simmeria Restaurant and
      diagrammed the kitchen set-up, identifying all the new and used restaurant
      equipment he would provide to Plaintiff. Relying on this diagram and
      representation, Plaintiff engaged in negotiations and discussions with Ace’s
      president, Defendant Korey Blanck, and thus entered into two contracts with Ace
      Restaurant Supply. Plaintiff testified that he never received all the contracted-for
      items, and any items he did receive were not in the contracted-for condition.
      Plaintiff credibly testified that he purchased replacement equipment from other


                                         9
      vendors, and he never received any refund from Ace Restaurant Supply or Korey
      Blanck. The Court credits Plaintiff’s testimony.

32.   Defendant Nicholas Blanck testified that he worked as an independent contractor
      for Defendant Ace Restaurant Supply, delivering and cleaning used equipment.
      The Court credits that testimony. However, to the extent Defendant Nicholas
      Blanck testified that he delivered the contracted-for items to Simmeria and that
      those items complied with the contracts, (see Tr. 70:20-72:15), the Court
      concludes that his testimony is not credible. Defendant Nicholas Blanck’s
      testimony is contradicted and rebutted by Plaintiff’s credible testimony that he did
      not receive all the contracted-for items, and that the items were not in the
      condition required by the contracts. Further, to the extent Defendant Nicholas
      Blanck testified that he delivered all the items Plaintiff contracted for, that
      testimony is facially rebutted by the differences between the items listed on the
      Sales Agreements, and those on the Delivery Forms. (Compare Defs.’ Exs. 1-2
      (Sales Agreements), with Defs.’ Exs. 5, 11 (Delivery Forms)).

33.   Defendant Korey Blanck’s testimony was not credible, and was contradicted by
      other evidence of record and Plaintiff’s credible testimony. By way of non-
      exhaustive examples:

         a. Defendant Korey Blanck testified that there was no “reason to refund any
            of [Plaintiff’s] money . . . [b]ecause we delivered what he ordered. He
            picked everything out. We don’t design and install equipment.” (Tr., at
            118:15, 21-22). However, Defendants did not deliver all the items
            Plaintiff ordered, as indicated by Plaintiff’s credible testimony, and as
            confirmed by the discrepancies between the Sales Agreements and the
            Delivery Forms. (Compare Defs.’ Exs. 1-2 (Sales Agreements), with
            Defs.’ Exs. 5, 11 (Delivery Forms)); see also (Tr. 46:25-49:14).
            Moreover, contrary to Defendant’s assertion that “[Plaintiff] picked
            everything out,” Plaintiff credibly testified that Defendant Korey Blanck
            came to Simmeria and diagrammed the restaurant layout, identifying
            equipment he would provide to outfit the kitchen. (Id. at 20:4-6, 37:25-
            38:3). Additionally, although Defendant Korey Blanck stated that “[w]e
            don’t design and install equipment,” he also testified about another lawsuit
            in state court, stating that “[w]e want[ed] to deliver and install the hood
            with the installation hood and the owner would not let the hood be
            installed where it was originally designed for.” (Id. at 95:20-23). He
            further provided that the plaintiff in that case “wouldn’t let us install
            where it was supposed to be installed for safety and if it’s not safe where
            the hood is to be installed, my persons who did the install are not going to
            install the hood because the customer changes her mind and wants another
            location.” (Id. at 96:13-17).

         b. Defendant Korey Blanck testified that Plaintiff picked out all the
            equipment, and that he picked out “[z]ero” equipment. (Id. at 119:1-4).

                                       10
             He further testified that “[Plaintiff] walked up and down in our showroom
             and picked up the equipment that he wanted . . . [h]e came to our location,
             . . . [a]nd there were lots of equipment there, new and used. Hundreds of
             pieces, filled, and it wasn’t junk off of something as he puts it, junk off
             from a truck or out of the bar. Everything was clean and polished and
             shined if it was used. A lot of new.” (Id. at 119:7-16). But, this
             testimony is rebutted by Plaintiff’s credible testimony that Defendant
             Korey Blanck came to the restaurant, diagrammed the kitchen and selected
             the list of equipment. (Id. at 20:4-6, 37:25-38:3). Additionally, Plaintiff
             credibly testified that “the one time that I went in [to Ace Restaurant
             Supply] and try—I couldn’t pin them down physically being in the
             location and I got to tell you, I was stunned because when I walked in
             there, it was just unbelievable. I’m thinking I’m dealing with a new
             restaurant equipment supply company and instead, there’s nothing but a
             bunch of broken, used stuff that it looks like they picked up at auctions or
             whatever close out thing they could find from a bar somewhere and just
             pull in to the place.” (Id. at 16:4-12).

         c. Defendant Korey Blanck testified that “[t]he word new is not going to be
            used on delivery form[s].” (Id. at 90:2). This testimony is contradicted by
            the Delivery Forms as the May 25, 2010 Delivery Form lists the following
            items: “Used 2 Box 5 Tap Beer Cooler, New Greasetrap, New 24”
            Comstock-Castle Char Broiler, New 4 Burner Stove.” (Defs.’ Ex. 11).
J.    Misrepresentations and Predicate Acts
34.   On February 12, 2010, Defendant Korey Blanck visited Simmeria. On that date,
      he misrepresented to Plaintiff that he would outfit the kitchen with new equipment
      and provide the layout of the kitchen. Defendant Korey Blanck made these
      misrepresentations knowing that he and Defendant Ace Restaurant Supply would
      not provide the equipment he identified in the diagram, and subsequently listed on
      the February 12, 2010 Sales Agreement and March 16, 2010 Sales Agreement.
      Defendant Korey Blanck made these misrepresentations with the intent of
      inducing Plaintiff’s reliance and to defraud Plaintiff of monies.

35.   On March 16, 2010, Defendants faxed a “Corrected Invoice” to Plaintiff listing
      the items in the March 16, 2010 Sales Agreement. (Defs.’ Ex. 3). Defendants
      misrepresented that they would provide the equipment listed in this Corrected
      Invoice via fax, made this misrepresentation with the intent of inducing Plaintiff
      to pay money for the listed equipment, and made this misrepresentation to further
      their scheme of defrauding Plaintiff.

36.   On April 12, 2010, Defendant Korey Blanck, acting as President of Defendant
      Ace Restaurant Supply, faxed and mailed a letter to Plaintiff. (Tr., at 127:1-16,
      129:8-11). Defendant Korey Blanck misrepresented that “[a]ll your equipment
      has arrived except for the Castle Bake Oven and Custom Back Bar Sliding Door


                                      11
               Cooler.” (Defs.’ Ex. 4). Defendant Korey Blanck made this misrepresentation in
               furtherance of the scheme to defraud Plaintiff.

       37.     On May 21, 2010, Defendant Korey Blanck, acting as President of Defendant Ace
               Restaurant Supply, mailed a letter to Plaintiff responding to Plaintiff’s May 20,
               2010 letter. (Defs.’ Ex. 14). In Defendant Korey Blanck’s May 21, 2010 letter,
               he misrepresented that “[y]ou ordered, you paid, and we delivered everything
               except one small baking oven. That is the fact of your entire sale dated 2/12/10.”
               (Id.). Defendant Korey Blanck made this misrepresentation knowing that
               Defendants, in fact, had not delivered all the equipment per the February 12, 2010
               Sales Agreement, and made this misrepresentation in furtherance of the scheme to
               defraud Plaintiff.


III.   LEGAL STANDARDS

       Plaintiff asserts a claim for violation of the Federal Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(c) (Count I); a RICO conspiracy claim, id. §

1962(d) (Count II); and additional state law claims of fraud (Count III); unjust enrichment

(Count IV); intentional misrepresentation (Count V); and negligent misrepresentation (Count

VI). (Id. at ¶¶ 12-109). The Court has original jurisdiction over Plaintiff’s RICO claims under

28 U.S.C. § 1331, and supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.

§ 1367. “A federal court exercising supplemental jurisdiction over state law causes of action

must apply the substantive law of the State as interpreted by the State’s highest court.”

Silverstein v. Percudani, 422 F. Supp. 2d 468, 471 (M.D. Pa. 2006) (citing Erie R.R. v.

Tompkins, 304 U.S. 64, 78 (1938)), aff’d 207 F. App’x 238 (3d Cir. 2006).

       Plaintiff bears burden of proving his civil RICO claims, and state law claims of unjust

enrichment and negligent misrepresentation, by a “preponderance of the evidence.” United States

v. Local 560 of Intern. Broth. Of Teamsters, Chauffeurs, Warehousemen, and Helpers of

America, 780 F.2d 267, 279 n.12 (3d Cir. 1985); see also Forth Washington Resources, Inc. v.

Tannen, 858 F. Supp. 455, 451 (E.D. Pa. 1994). He bears the burden of proving his state law



                                                12
claim of fraud by clear and convincing evidence. EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d

253, 275-76 (3d Cir. 2010) (citing Skurnowicz v. Lucci, 798 A.2d 788, 793 (Pa. Super. Ct.

2002)).



IV.       ANALYSIS AND CONCLUSIONS OF LAW

          As noted, Plaintiff asserts a violation of the Federal Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(c) (Count I); a RICO conspiracy claim, id.

§ 1962(d) (Count II); and additional state law claims of fraud (Count III); unjust enrichment

(Count IV); intentional misrepresentation (Count V); and negligent misrepresentation (Count

VI). (Pl.’s Compl. at ¶¶ 12-109). We address each in turn.

          A.     Count I: RICO

          Section 1962(c) of the United States Code provides that “[i]t shall be unlawful for any

person employed by or associated with any enterprise engaged in, . . . interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity.” 18 U.S.C. § 1962(c). To prove a violation of

§ 1962(c), Plaintiff must show (1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity. Kolar v. Preferred Real Estate Invs.’s, Inc., 361 F. App’x 354, 362 (3d

Cir. 2010) (citing Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)). A pattern of

racketeering activity requires at least two predicate acts of racketeering that “are related and that

amount to or pose a threat of continued criminal activity.” Bonavitacola Elec. Contractor, Inc. v.

Boro Developers, Inc., 87 F. App’x 227, 231 (3d Cir. 2003) (quoting H.J. Inc. v. Northwestern

Bell Tel. Co., 492 U.S. 229, 239 (1989)). Predicate acts of racketeering include federal mail




                                                  13
fraud, 18 U.S.C. § 1341, and federal wire fraud, id. § 1343. Lum v. Bank of Am., 361 F.3d 217,

223 (3d Cir. 2004) (citing 18 U.S.C. § 1961(1)).

       Plaintiff contends that “[i]t is clear from the testimony presented at Trial along with the

evidence that the Defendants have engaged in a ‘pattern of racketeering activity’ as defined in

the Federal [RICO] law.” (Pl.’s Proposed Findings, ¶ 93, ECF No. 73). Defendants contend that

“Plaintiffs have failed to me[e]t their burden to establish a violation of RICO as the testimony

and admissible evidence fails to establish two (2) predicate acts of racketeering activity within

ten (10) years.” (Defs.’ Proposed Findings of Fact at 13, ECF No. 74).

               1.      An Enterprise

       The Court concludes that Plaintiff satisfied the first two elements of § 1962(c);

specifically, he proved the conduct of an enterprise. Plaintiff contends that a RICO enterprise is

established because “[b]oth Defendants have testified that they were the owner, agent and/or

employee of Defendant Ace and neither could name any other employees or individuals with

ownership interest.” (Pl.’s Proposed Findings of Fact ¶ 97). Defendants do not address this

“enterprise” prong in their Proposed Findings of Fact and Conclusions of Law.

       The United States Code defines an “enterprise” as “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals associated in

fact although not a legal entity.” 18 U.S.C. § 1961(4). “There is no restriction upon the

associations embraced by the definition: an enterprise includes any union or group of individuals

associated in fact.” U.S. v. Turkette, 452 U.S. 576, 580 (1981). “RICO reaches ‘a group of

persons associated together for a common purpose of engaging in a course of conduct.’” Boyle

v. U.S., 556 U.S. 938, 944 (2009) (quoting Turkette, 452 U.S. at 583). The United States

Supreme Court has stated that “[s]uch an enterprise . . . ‘is proved by evidence of an ongoing



                                                14
organization, formal or informal, and by evidence that the various associates function as a

continuing unit.’” Boyle, 556 U.S. at 945 (quoting Turkette, 452 U.S. at 583).

          Plaintiff has shown an “enterprise” consisting of Defendant Korey Blanck, Defendant

Nicholas Blanck, and Defendant Ace Restaurant Supply. Defendant Korey Blanck testified that

he was the President, sole shareholder, and sole decisionmaker of Defendant Ace Restaurant

Supply. (Tr. 76:6-77:1, 100:8-22). Defendant Nicholas Blanck testified that he worked for

Defendant Ace Restaurant Supply as a deliveryman and he “helped clean up the equipment to

help my father out.” (Tr. 51:13-21, 52:24-46:23). Accordingly, Plaintiff as shown that

Defendants acted as an “enterprise” within the meaning of the RICO statute because they were a

“group of individuals associated in fact” and they were “associated together for a common

purpose of engaging in a course of conduct.” Turkette, 452 U.S. at 580, 583.

                 2.      Pattern of Racketeering Activity

          A “‘pattern of racketeering activity’ requires at least two predicate acts of racketeering

activity.” 18 U.S.C. § 1961(5). Section 1961(1) sets forth the exhaustive list of specific

predicate acts that may qualify as “racketeering activity.” 18 U.S.C. § 1961(1); see also Banks v.

Wolk, 918 F.2d 418, 421 (3d Cir. 1990) (“No defendant can be liable under RICO unless he

participated in two or more predicate offense sufficient to constitute a pattern.”). Additionally,

“[p]roving a pattern of racketeering activity requires plaintiff to show ‘that the racketeering

predicates are related, and that they amount to or pose a threat of continued criminal activity.’”

Germinaro, 737 F. App’x at 102 (quoting United States v. Bergrin, 650 F.3d 257, 267 (3d Cir.

2011)) (emphasis in original); see also H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 239

(1989).




                                                   15
       I thus consider whether Plaintiff established a “pattern of racketeering activity.” First, I

consider whether Plaintiff showed “at least two predicate acts of racketeering activity.” Next, I

will discuss whether those “racketeering predicates are related.” Lastly, I will analyze whether

the continuity prong is satisfied.

                       a.      Predicate Acts

       Plaintiff contends that the evidence at trial established sufficient predicate acts;

specifically, he argues “[t]hese acts specifically show a violation of section 1341 (relating to mail

fraud); section 1343 (relating to wire fraud); section 1951 (relating to interference with

commerce); section 1952 (relating to racketeering); section 1957 (relating to engaging in

monetary transactions in property derived from specified unlawful activity).” (Pl.’s Proposed

Findings of Fact at ¶ 95). Defendants baldly assert that “Plaintiffs have failed to me[e]t their

burden to establish a violation of RICO as the testimony and admissible evidence fails to

establish two (2) predicate acts of racketeering activity within ten (10) years.” (Defs.’ Proposed

Findings of Fact, p.13 ¶ 4).

       Predicate acts of racketeering include federal mail fraud, 18 U.S.C. § 1341, and federal

wire fraud, id. § 1343. Lum v. Bank of Am., 361 F.3d 217, 223 (3d Cir. 2004) (citing 18 U.S.C. §

1961(1)). “Mail or wire fraud consists of (1) a scheme to defraud, (2) use of the mail or interstate

wires to further that scheme, and (3) fraudulent intent.” Bonavitacola Elec. Contractor, Inc. v.

Boro Developers, Inc., 87 F. App’x 227, 231 (citing United States v. Pharis, 298 F.3d 228, 233

(3d Cir. 2002)). The Third Circuit has “said that the words ‘to defraud’ commonly refer to

‘wrongdoing one in his property rights by dishonest methods or schemes,’ and usually signify

the deprivation of something of value by trick, deceit, chicane, or overreaching.” Germinaro,

737 F. App’x at 104-05 (quoting United States v. Hedaithy, 392 F.3d 580, 591 (3d Cir. 2004)).



                                                 16
“When mail or wire fraud is the predicate act to a RICO violation, the plaintiff must allege that

mailings are related to the underlying fraudulent scheme, even though mailings need not be an

essential element of the scheme and need not themselves contain any misrepresentations.” Id.

(citing Tabas v. Tabas, 47 F.3d 1280, 1294 & n.18 (3d Cir. 1995)). This is because, in the

context of a RICO claim, “it is the scheme that must be fraudulent, not necessarily the

particular . . . wire transmissions that constitute the offenses.” Kolar, 361 F. App’x 354, 362 (3d

Cir. 2010). “[T]he use of the mails need not be an essential element of the scheme. It is

sufficient for the mailing to be ‘incident to an essential part of the scheme’ or ‘a step in [the]

plot.’” Schmuck v. United States, 489 U.S. 705, 710-11 (1989) (citations omitted).

        The Court concludes that Plaintiff has shown the requisite number of predicate acts;

specifically, the evidence adduced at trial showed that Defendants committed at least three

predicate acts within ten years. Those three predicate acts were: (1) On March 16, 2010,

Defendants committed wire fraud when they faxed a “Corrected Invoice” to Plaintiff with the

intent to defraud Plaintiff of money, (Defs.’ Ex. 3); (2) on April 12, 2010, Defendants committed

wire and mail fraud when they faxed and mailed Plaintiff a letter containing misrepresentations

with the intent to further their scheme to defraud Plaintiff, (Defs.’ Ex. 4); and (3) on May 21,

2010, Defendants committed mail fraud when they mailed Plaintiff a letter containing

misrepresentations with the intent to further their scheme to defraud Plaintiff. (Defs.’ Ex. 14).

Moreover, each of these acts—the wire and mail frauds—were undertaken with “fraudulent

intent” and as a part of the “scheme to defraud” Plaintiff. Bonavitacola Elec. Contractor, Inc.,

87 F. App’x at 231.

        Accordingly, Plaintiff has established that Defendants committed the requisite predicate

acts.



                                                  17
                       b.      Relatedness

       “Predicate acts are related if evidence demonstrates ‘that the criminal activities have the

same or similar purposes, results, participants, victims, or methods of commission, or otherwise

are interrelated by distinguishing characteristics and are not isolated events.’” Germinaro v.

Fidelity Nat’l Title Ins. Co., 737 F. App’x 96, 102 (3d Cir. 2018) (quoting U.S. v. Bergrin, 650

F.3d 257, 267 (3d Cir. 2011)).

       Here, the predicate acts of wire and mail fraud are related because the evidence

demonstrates that they “have the same or similar purposes, results, participants, victims, or

methods of commission[.]” Germinaro, 737 F. App’x at 102. The predicate acts had the same

purpose and result of defrauding Plaintiff of money, and had the same participants, Defendants

Korey Blanck and Ace Restaurant Supply. The predicate acts had the same victim, Plaintiff.

And, the predicate acts had the same methods of commission, through usage of the wires and

mailing. Accordingly, Plaintiff has established that the predicate acts were related.

                       c.      Continuity

       “‘Continuity’ is both a closed- and open-ended concept, referring either to a closed period

of repeated conduct, or to past conduct that by its nature projects into the future with a threat of

repetition.” H.J. Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229, 241 (1989) (citing

Barticheck v. Fidelity Union Bank/First National State, 832 F.2d 36, 39 (3d Cir. 1987)). As the

Supreme Court stated regarding closed- or open-ended continuity, “[i]t is, in either case,

centrally a temporal concept.” H.J. Inc., 492 U.S. at 241-42.

       Regarding closed-ended continuity, “a party may establish continuity as a closed-ended

concept ‘by proving a series of related predicates extending over a substantial period of time.’”

Tabas v. Tabas, 47 F.3d 1280, 1292 (3d Cir. 1995) (emphasis in original) (quoting H.J. Inc., 492



                                                 18
U.S. at 242). For closed-ended continuity, “[a] short-term scheme threatening no future criminal

activity will not suffice.” Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1412 (3d Cir.

1991). “The only (relative) absolute here should be that the predicates must stretch out at least

for more than three or four months to establish closed-ended continuity in light of the [Supreme]

Court’s instruction that ‘[p]redicate acts extending over a few weeks or months and threatening

no future criminal conduct do not satisfy’ the continuity requirement.” Tabas, 47 F.3d at 1300

(quoting H.J. Inc., 492 U.S. at 242); see also Kolar, 361 F. App’x at 365 (stating that a “single,

finite transaction cannot by itself underpin a pattern of racketeering activity.”); Banks v. Wolk,

918 F.2d 418, 421 (3d Cir. 1990) (single fraudulent scheme with no threat of repetition

insufficient to establish closed-ended continuity); Marshall-Silver Construction Co. v. Mendel,

894 F.2d 593, 597-98 (3d Cir. 1990) (seven-month single-victim scheme without threat of

additional criminal conduct did not satisfy closed-ended continuity); Hughes v. Consol.-

Pennsylvania Coal Co., 945 F.2d 594, 610-11 (3d Cir. 1991) (fraudulent conduct lasting twelve

months does not establish closed-ended continuity).

       Here, Plaintiff has not proved a closed-ended period of continuity because the related

predicate acts spanned the course of three months, beginning with wire fraud committed on

March 16, 2010, when Defendants faxed a “Corrected Invoice” to Plaintiff with the intent to

defraud Plaintiff of money, and ending with wire and mail fraud committed on May 21, 2010,

when Defendant Korey Blanck mailed and faxed a letter to Plaintiff with the intent to further the

scheme to defraud Plaintiff. (Defs.’ Exs. 3, 14). Closed-ended continuity requires a “series of

related predicates extending over a substantial period of time.” Tabas, 47 F.3d at 1292 (emphasis

in original) (quoting H.J. Inc., 492 U.S. at 242). The related predicates acts did not extend over a

substantial period of time, sufficient to satisfy closed-ended continuity.



                                                 19
       “[O]pen-ended continuity is established when the commission of the predicate acts is a

‘regular way of conducting defendant’s ongoing legitimate business.’” Tabas, 47 F.3d at 1295

(quoting H.J. Inc., 492 U.S. at 243). “The continuity requirement is likewise satisfied where it is

shown that the predicates are a regular way of conducting defendant’s ongoing legitimate

business (in the sense that it is not a business that exists for criminal purposes), or of conducting

or participating in an ongoing and legitimate RICO ‘enterprise.’” Id. at 1293 (quoting H.J. Inc.,

492 U.S. at 243). “The clear implication of this language is that the ambit of RICO may

encompass a ‘legitimate’ businessman who regularly conducts his business through illegitimate

means, that is, who repeatedly defrauds those with whom he deals and, in the process, commits

predicate acts, for instance by using the postal service as a means of accomplishing his scheme.”

Id.

       “[S]ince the pattern inquiry must assess whether the defendant’s actions amount to or

pose a threat of continued criminal activity, it is often helpful to examine the actions which are

alleged to form the basis of criminal activity.” Kehr Packages, 926 F.2d 1406, 1413 (3d Cir.

1991) (internal citations and quotations omitted). “However, if a defendant committed numerous

acts of deceit as part of multiple schemes or a single ongoing fraud, this fact would be relevant to

the continuity question, although not necessarily dispositive. Moreover, it would be relevant if

particular mailings, unlike those in this case, contained false or misleading statements or

otherwise constituted separate deceptive acts.” Id.

       Plaintiff has not presented sufficient evidence to establish the open-ended continuity

prong. Although Defendant Korey Blanck’s conduct in this case was fraudulent, as detailed

below, there is insufficient evidence to establish that the fraudulent activity and predicate acts




                                                 20
was Defendants’ “regular way of conducting [their] ongoing legitimate business.” Tabas, 47

F.3d at 1295 (quoting H.J. Inc., 492 U.S. at 243).

       Plaintiff sought to establish “that the predicates are a regular way of conducting

defendant’s ongoing legitimate business” with evidence of similar lawsuits brought against

Defendants in Pennsylvania state court. (See Pl.’s Ex. 2 (“Compendium of Certified State Court

Dockets”)). Plaintiff attached the complaints and other documentation in the cases Jaz & Nate

Steaks, LLC, et al. v. Ace Restaurant Supply, LLC, Korey Blanck, & Nicholas Blanck, No. 10-

7491, (Berks Cnty. Com. Pl. Apr. 19, 2010), and Velasco & Cortez d/b/a La Union Carniceria

Mini Market v. Ace Restaurant Supply, LLC & Korey Blanck d/b/a Ace Restaurant Supply, No.

10-18684, (Berks Cnty. Com. Pl., Oct. 29, 2010). The plaintiffs in these state court cases raised

substantially similar claims to the claims presented here: claims of fraud against Defendant

Korey Blanck because he represented that he and Defendant Ace would deliver and provide

certain equipment listed in contracts, he received payment for that equipment, and then failed to

provide the bargained-for equipment. 1

       However, an earlier ruling in this case determined that the State Court Complaints

Plaintiff sought to admit were inadmissible hearsay evidence. (Order, ECF No. 48). Defendants

filed a Motion in Limine to preclude evidence of these State Court Complaints. Judge Surrick

granted the motion, stating:

                       Defendants’ Motions state that Plaintiffs offered these
               [State Court Complaints and] documents into evidence at the
               Arbitration held in this matter on June 8, 2016. Defendants
               anticipate that, at the trial before this Court, Plaintiffs will seek to
               establish a pattern of RICO behavior by introducing evidence of


       1
          For example, “Plaintiffs believe and therefore aver that such misrepresentation was
materially false in that Defendants: misrepresented the nature of the Equipment; are not certified
by the City of Reading to install all of the Equipment; and have continued on a similar course of
conduct with other customers.” (Compl., ¶ 32, Velasco, No. 10-18684).
                                                  21
               these state court lawsuits. Defendants contend that admitting a
               record of the state court actions would taint the jury’s feelings
               towards Defendants by falsely implying that the allegations
               contained within the state court records are established facts.

                       After reviewing Plaintiffs’ pleadings, it is evident that they
               do intend to offer evidence of the prior state court complaints for
               the truth of the matter asserted therein, and to attempt to
               demonstrate a pattern of behavior necessary to prove their civil
               RICO claims. Indeed, Plaintiffs acknowledge that they do in fact
               intend to offer these documents at trial, since “the factual
               allegations of each of the state court complaints . . . are near
               identical to those contained within this matter.” Plaintiffs cite this
               Court’s January 11 Memorandum for the proposition that the
               misrepresentation and fraud charges contained within the two state
               court records that were submitted to this Court at that time
               demonstrate that Defendant Ace regularly committed fraud as part
               of its normal business practices.

                       Notwithstanding Plaintiffs’ arguments that evidence of the
               state court complaints is necessary to allow Plaintiffs to prove their
               RICO claims, the evidence they seek to admit is hearsay. It is an
               out of court statement being offered for the truth of the matter
               contained therein. Moreover, Plaintiffs have failed to offer any
               valid basis for the admission of these documents.

(Order, ECF No. 48) (citations omitted).

       In response to this ruling, Plaintiff filed a Response to Defendants’ Motions in Limine.

(Pl.’s Resp., ECF No. 49). To cure the hearsay problem, Plaintiff stated that he had “arranged

for the individual plaintiffs—each authorized representative of the legal entity under which they

operated, within the two (2) predicate cases to appear and testify at trial . . . both Mr. and Mrs.

Carbajal will appear and testify . . . [s]o to will Mr. Velasco and Ms. Cortez appear and testify.”

(Id. at 2). Following Oral Argument on this issue, (Order, ECF No. 51; Minutes, ECF No. 52),

Judge Surrick ruled that Defendants’ Motions in Limine were dismissed as moot, because “[a]t

Oral Argument on these Motions it was determined that Defendants would be given the

opportunity to depose the witnesses that Plaintiff intends to present related to the subject actions,



                                                 22
and that trial scheduled for July 18, 2017 would be continued to give Defendants time to conduct

the depositions.” (Order, ECF No. 53).

       Notwithstanding any of this, Mr. and Mrs. Carbajal, Mr. Velasco, and Ms. Cortez did not

testify at trial. As Judge Surrick initially concluded, 2 (Order, ECF No. 48), the State Court

Complaints are inadmissible hearsay: they are out-of-court statements offered for the truth of the

matter asserted. F.R.E. 801(c). Despite Plaintiff’s representations to the contrary, none of the

state court plaintiffs appeared to testify at trial. Therefore, because the State Court Complaints

are inadmissible hearsay, Plaintiff cannot rely on those Complaints to establish that the related

predicate acts of wire and mail fraud are the Defendants’ regular way of conducting their

business.

       Accordingly, when viewing the admissible evidence, the Court finds that Plaintiff has not

demonstrated open-ended continuity. 18 U.S.C. § 1962(c). Although Defendant Korey Blanck

committed fraud under Pennsylvania law, and Defendants committed numerous related predicate

acts against Plaintiff, the admissible evidence does not support a finding that this is Defendants’

“regular way of conducting [their] ongoing legitimate business.” Tabas, 47 F.3d at 1295

(quoting H.J. Inc., 492 U.S. at 243). As the Supreme Court noted, “[i]t is, in either case,

centrally a temporal concept.” H.J. Inc., 492 U.S. at 241-42. Here, the admissible evidence

demonstrates an approximate three-month fraudulent scheme committed against Plaintiff.




       2
           Absent extraordinary circumstances, the law of the case doctrine cautions against
relitigating previously decided issues at a later stage in the litigation. In re Pharm. Benefit
Managers Antitrust Litig., 582 F.3d 432, 438-39 (3d Cir. 2009); see also Hayman Cash Register
Co. v. Sarokin, 669 F.2d 162, 165 (3d Cir. 1982) (“Under the law of the case doctrine, once an
issue is decided, it will not be relitigated in the same case, except in unusual circumstances.”).
There are no extraordinary circumstances to warrant revisiting Judge Surrick’s previous ruling
on this issue.
                                                 23
Plaintiff has thus failed to carry his burden of proving, with admissible evidence, that Defendants

regularly conducted their business through the related predicate acts. 3

       Accordingly, the Court concludes that Plaintiff has not satisfied the “continuity” prong

required to prove a violation of Section 1962(c). Thus, the Court finds Defendants not liable on

Count I.

       B.      Count II: RICO Conspiracy

       Section 1962(d) makes it “unlawful for any person to conspire to violate” Section

1962(c). To establish a RICO conspiracy, the plaintiff must show “(1) that two or more persons

agreed to conduct or to participate, directly or indirectly, in the conduct of an enterprise’s affairs

through a pattern of racketeering activity; (2) that the defendant was a party to or member of that

agreement; and (3) that the defendant joined the agreement or conspiracy knowing of its

objective to conduct or participate, directly or indirectly, in the conduct of an enterprise’s affairs

through a pattern of racketeering activity.” United States v. John-Baptiste, 747 F.3d 186, 207

(3d Cir. 2014). Liability under Section 1962(d) may still be found even if the defendant has not

violated Section 1962(c). Smith v. Berg, 247 F.3d 532, 537 (“[T]he Supreme Court found that a




       3
           Another point weighs against finding open-ended continuity. The Supreme Court has
stated that, to show open-ended continuity, the plaintiff must prove that the commission of
predicate acts is the regular way of conducting Defendants’ “ongoing legitimate business.” H.J.
Inc., 492 U.S. at 243. Defendant Korey Blanck testified that he retired, has wound down Ace
Restaurant Supply, and held a public auction of all assets. (Tr. 75:23-76:16, 83:23-84:1, 111:5-
114:10). “[T]he Supreme Court stressed that a plaintiff must show also that ‘the racketeering
acts are related, and that they amount to or pose a threat of continued criminal activity.’” Kehr
Packages, Inc., 926 F.2d at 1412 (quoting H.J. Inc, 492 U.S. at 239). On the record before me, I
have no basis to conclude that Korey Blanck has not retired, nor is there evidence to support a
conclusion that Ace Restaurant Supply continues to do business selling restaurant equipment. In
the absence of evidence supporting such conclusions, I cannot conclude that this case involves an
“ongoing legitimate business” or a “threat of continued criminal activity.”
                                                  24
violation of section 1962(c) was not a prerequisite to a violation of section 1962(d).” (citing

Salinas v. United States, 522 U.S. 52, 65 (1997))).

       The Court concludes that there is insufficient evidence to establish Defendants’ liability

for a violation of Section 1962(d). Specifically, there is no evidence that “two or more persons

agreed to conduct . . . an enterprise’s affairs through a pattern of racketeering activity.” John-

Baptiste, 747 F.3d at 207. Defendants Korey and Nicholas Blanck certainly agreed to conduct

the enterprise’s affairs, as shown by Defendant Korey Blanck’s testimony he was the President

and sole shareholder of Defendant Ace and Defendant Nicholas Blanck’s testimony that he

worked for his father and Defendant Ace. (Tr. 51:13-21, 52:24-46:23, 76:6-77:1, 100:8-22).

Thus, there was an agreement between the Defendants.

       However, the agreement must be to conduct the enterprise’s affairs “through a pattern of

racketeering activity.” John-Baptiste, 747 F.3d at 207. As the Third Circuit recently explained,

“[a] conspiracy may be found, . . . , ‘even if a conspirator does not agree to commit or facilitate

each and every part of the substantive offense. The partners in the criminal plan must agree to

pursue the same criminal objective and may divide up the work, yet each is responsible for the

acts of each other.’” United States v. Fattah, No. 16-4397, 2019 WL 209109 at *33 (3d Cir. Jan.

16, 2019) (quoting Salinas v. United States, 522 U.S. 52, 63-64 (1997)). Here, there was no

evidence to conclude that Defendants “agree[d] to pursue the same criminal objective.” While

the Court understands that such an agreement would likely not be made in plain view, there is

insufficient evidence to conclude that Defendants agreed to conduct their enterprise through a

pattern of racketeering activity.

       Although Defendant Korey Blanck committed fraud under Pennsylvania law, as detailed

immediately below, and Defendant Nicholas Blanck was complicit in, and acquiesced to, that



                                                 25
fraud; that evidence does not provide a sufficient basis to find an agreement to conduct their

enterprise through a pattern of racketeering activity. Accordingly, the Court finds Defendants

not liable under the RICO conspiracy law of 18 U.S.C. § 1962(d).

        C.      Counts III and V: Fraud and Intentional Misrepresentation 4

        Plaintiff next asserts a claim for fraud and intentional misrepresentation under

Pennsylvania law. (Pl.’s Proposed Findings of Fact ¶¶ 107-15, 120-26). Defendants contend

that “Plaintiffs have failed to me[e]t their burden of establishing fraud on part of the Defendants

relative to sales agreements dated February 12, 2010, and March 16, 2010.” (Defs.’ Proposed

Findings of Fact, p. 13 ¶ 5).

        Under Pennsylvania law, to prevail on a claim of fraud or intentional misrepresentation, a

plaintiff must prove the following elements: (1) a representation; (2) which is material to the

transaction at hand; (3) made falsely, with knowledge of its falsity or recklessness as to whether

it is true or false; (4) with the intent of misleading another into relying on it; (5) justifiable

reliance on the misrepresentation; and (6) the resulting injury was proximately caused by the

reliance. EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 275-76 (3d Cir. 2010) (citing

Skurnowicz v. Lucci, 798 A.2d 788, 793 (Pa. Super. Ct. 2002)); see also Gibbs v. Ernst, 647 A.2d

882, 889 (Pa. 1994). The plaintiff must prove each element by “clear and convincing evidence.”

Id.


        4
          In Counts III and V, Plaintiff asserts Pennsylvania law claims of fraud and intentional
misrepresentation. (Pl.’s Compl. at ¶¶ 77-87, 93-101). “The Pennsylvania courts, however, do
not distinguish between causes of action for fraud and intentional misrepresentation.” Giordano
v. Claudio, 714 F. Supp. 2d 508, 518 (E.D. Pa. 2010) (citing Gibbs v. Ernst, 647 A.2d 882, 889
(Pa. 1994)); see also Young v. Home Depot U.S.A., No. 15-5436, 2016 WL 8716423 at *5 (E.D.
Pa. Sept. 30, 2016) (discussing Pennsylvania law and stating “[t]he torts of fraud and intentional
misrepresentation are the same[.]”). Thus, Counts III and V assert identical and duplicative
claims. Accordingly, the Court will analyze Plaintiff’s Counts III and V together using
Pennsylvania’s six-factor test.

                                                   26
       The Supreme Court of Pennsylvania has “elaborated on those actions which would

constitute fraudulent behavior: ‘fraud consists in anything calculated to deceive, whether by

single act or combination, or by suppression of truth, or a suggestion of what is false, whether it

be by direct falsehood or by innuendo, by speech or silence, word of mouth, or look or gesture.

It is any artifice by which a person is deceived to his disadvantage.’” Tunis Bros. Co. v. Ford

Motor Co., 952 F.2d 715, 731 (3d Cir. 1991) (quoting In re McClellan’s Estate, 75 A.2d 595,

598 (Pa. 1950)). “A fraud also occurs when one is induced to assent when he would not

otherwise have done so.” Id. (citing Delahanty v. First Pennsylvania Bank, N.A., 464 A.2d 1243,

1252 (Pa. Super. Ct. 1983)).

       I conclude that Plaintiff has shown Defendants Korey Blanck and Ace Restaurant

Supply—through its President Korey Blanck—committed fraud under Pennsylvania law. The

evidence establishes that Plaintiff justifiably relied on Defendant Korey Blanck’s material

misrepresentation to Plaintiff that he and Defendant Ace Restaurant Supply had the ability to

deliver certain specified equipment in certain identified conditions. I further find that Defendant

Korey Blanck made that material misrepresentation intending Plaintiff to rely upon it, and with

the knowledge that Korey Blanck and Ace Restaurant Supply would not be providing the listed

equipment in the identified conditions. 5

       Plaintiff adduced evidence at trial sufficient to establish Defendant Korey Blanck’s

fraud/intentional misrepresentation. First, Defendant Korey Blanck made a “representation” that

was “material to the transaction at hand.” Specifically, he represented that he and Defendant

Ace Restaurant Supply would provide certain equipment in specified conditions to Plaintiff for



       5
           Plaintiff did not present evidence establishing that Defendant Nicholas Blanck made
any material misrepresentations, and thus the Court finds Defendant Nicholas Blanck not liable
for fraud.
                                                 27
use in his restaurant, and that they would deliver and line up that equipment in the kitchen. (Tr.

20:4-6, 27:25-38:3; 39:10-41:25). A “misrepresentation is material if the party would not have

entered into the agreement, but for the misrepresentation.” Eigen v. Textron Lycoming

Reciprocating Engine Div., 874 A.2d 1179, 1186 (Pa. Super. Ct. 2005); see also Sevin v.

Kelshaw, 611 A.2d 1232, 1237 (Pa. Super. Ct. 1992) (“A misrepresentation is material if it is of

such character that . . . had it not been made, the transaction would not have been

consummated.”). Defendant Korey Blanck’s misrepresentations were material: Plaintiff

expected to receive new, functioning equipment, but instead got “a bunch of broken, used stuff.”

(Tr. at 11:25-12:2). In fact, Plaintiff credibly testified that he had to purchase new equipment

because all the equipment he received from Korey Blanck and Ace Restaurant Supply was

inoperable. (Id. at 18:20-21, 48:16-18).

       Second, Defendant Korey Blanck made these representations knowing that they were

false, and with the intent of misleading Plaintiff in relying upon the false representations. “By its

very nature, ‘fraud can rarely if ever be shown by direct proof . . . It must necessarily be largely

inferred from the surrounding circumstances.’” Smith v. United States Liability Co., 2018 WL

3866079 at *3 (Pa. Super. Ct. 2018) (quoting Rohm & Haas Co. v. Cont’l Cas. Co., 781 A.2d

1172, 1178 (Pa. 2001)); see also Liberty Bell Bank v. Rogers, 726 F. App’x 147, 154 (3d Cir.

2018) (“[I]ntent may be inferred from circumstantial evidence.”). The evidence adduced at trial

supports a conclusion that Defendant Korey Blanck had the requisite culpable state of mind.

Most notably, the equipment Plaintiff received was broken, inoperable, and certainly not “new”

as Defendant Korey Blanck represented and confirmed in the Sales Agreements. Moreover,

once Plaintiff began complaining about the condition of the equipment he received, Korey




                                                 28
Blanck refused to provide Plaintiff any refund, and began evading Plaintiff’s communications

and efforts to obtain the proper equipment.

       The evidence at trial clearly and convincingly showed that Defendants intended to

defraud Plaintiff. First, Defendant Korey Blanck represented that he and Defendant Ace would

supply new restaurant equipment to Plaintiff, and line up that equipment in Simmeria’s kitchen.

(Tr. at 10:11-15:24; 39:10-41:25; 57:1-3; 119:7-16). But, this turned out to be false. Evidence

of an individual’s conduct is instructive when determining intent. Cf. State Farm Fire & Cas.

Co. v. Estate of Mehlman, 589 F.3d 105, 114 (3d Cir. 2009) (“An actor is presumed to intend the

natural and expected results of his actions.”). Here, Defendants willfully delivered “a bunch of

broken, used stuff that was just dumped at [Simmeria]. . . it was nothing new, nothing as

represented” (Tr. at 11:25-12:2, 12:22). Plaintiff contracted for thirteen new pieces of restaurant

equipment items; of the equipment he did receive, he credibly testified “[n]one of the stuff was

new.” (Id., at 41:13-14). Further, Defendant Korey Blanck represented he would be taking the

new restaurant equipment and “delivering [them into] the kitchen and putting [the] new pieces in

line.” (Id. at 39:19-20). However, Plaintiff credibly testified that, instead of delivering the

equipment as Defendant Korey Blanck represented, “[t]here was like four broken pieces of

something that got dumped off” in the middle of the restaurant. (Id. at 40:24-31:17). The

inoperable items Defendants did deliver “were brought to Simmeria Café’s location and just

dumped” and not properly positioned in the kitchen, as Defendant Korey Blanck represented.

(Id. at 39:19-20).

       I find Defendant Korey Blanck’s intentional disregard for his representations to Plaintiff

as strong evidence of his fraudulent intent. This willful provision of broken and inoperable

equipment, simply dumped in the middle of the restaurant and not placed in the kitchen, and in



                                                 29
conjunction with the items Defendants failed to deliver, indicates that Defendant Korey Blanck,

from his first contact with Plaintiff, intended to disregard the contract and defraud Plaintiff of

money.

         Defendants’ conduct when confronted by Plaintiff regarding the condition of equipment

and failure to deliver also supports a finding of Defendants’ intent to defraud Plaintiff. Despite

Plaintiff contacting Defendants “[m]ultiple times” with his concerns, Defendants refused to

provide Plaintiff with proper equipment in working condition or provide him a refund, at one

point telling Plaintiff “[w]hy don’t you just go to the restaurant supply store?” (Tr. 15:18, 21:9-

10). In his May 21, 2010 response letter, Defendant Korey Blanck misrepresented to Plaintiff

that “[y]ou ordered, you paid, and we delivered everything except one small baking oven. That

is the fact of your entire sale dated 2/12/10.” (Defs.’ Ex. 14). In fact, all the items identified in

the February 12, 2010 Sale Agreement had not been delivered. (Compare Defs.’ Ex. 1 (February

12, 2010 Sales Agreement), with Defs.’ Ex. 5 (April 30, 2010 Delivery Form)). Defendant

Korey Blanck’s prevarications and misrepresentations in his May 21, 2010 letter demonstrates

his deceptive intent. Defendants also exhibited their intent to defraud by avoiding Plaintiff’s

phone calls and pretending to be another employee. (Tr. at 15:18-20, 37:7-10). On one

occasion, Plaintiff drove to Defendant Ace Restaurant Supply, and saw Defendants “going out

the backdoor when they saw [him] pulling up in the front.” (Id. at 15:21-23).

         In sum, the willful provision of broken inoperable equipment coupled with Defendants’

fraudulent misrepresentations and evasive conduct when confronted with the equipment issues,

shows that Defendant Korey Blanck made these material misrepresentations knowing that they

were false, and with the intent to defraud Plaintiff.




                                                  30
       Lastly, Plaintiff justifiably relied on Defendant Korey Blanck’s misrepresentations, and

Plaintiff’s resulting injury was proximately caused by that justifiable reliance. “To be justifiable,

reliance upon the representation of another must be reasonable.” Porreco v. Porreco, 811 A.2d

566, 571 (Pa. 2002). “Where the means of obtaining the information in question were not equal,

the representations of the person believed to possess superior information may be relied upon.”

Fort Washington Resources, Inc. v. Tannen, 858 F. Supp. 455, 460 (E.D. Pa. 1994) (citing Siskin

v. Cohen, 70 A.2d 293, 295 (Pa. 1950)). “Whether the party claiming to have been defrauded

relied upon the false representation is a question of fact.” Silverman v. Bell Sav. & Loan Ass’n,

533 A.2d 110, 114 (Pa. Super. Ct. 1987).

       Here, Plaintiff justifiably relied on Defendant Korey Blanck’s misrepresentations that he

and Defendant Ace would provide the contracted-for restaurant equipment in the identified

condition. Plaintiff credibly testified that Defendant Korey Blanck came to Simmeria and “[h]e

sketched out what he was going to do. He gave me the whole equipment list. I mean, he really

gave me a great picture of how he was going to hook me up and set me up.” (Tr. at 37:25-38:3).

Plaintiff credibly testified that Plaintiff himself picked out “No [equipment]. [He] totally trusted

[Defendant Korey Blanck].” (Id. at 38:14); see also (Defs.’ Ex. 13) (Plaintiff noting that

“despite me repeatedly discussing with Korey that I was relying on his expertise (and his

assurances that he would make sure we had the exact equipment we need) . . . .”). Plaintiff

further credibly testified that items listed in the two Sales Agreements were “from that

handwritten list that [Defendant Korey Blanck] made” and that the items listed in the Sales

Agreements “would have been what was based off of the initial drawing.” (Tr., at 20:15, 19-20).

Defendant Korey Blanck’s misrepresentations led Plaintiff to justifiably believe he was “dealing

with a new restaurant supply company” because Defendants misrepresented that “they had a



                                                 31
relationship with [new restaurant equipment manufacturers] and that this is what they do[.]” (Id.

at 16:8, 19-20).

        Additionally, Plaintiff’s injury was caused by his justifiable reliance on Defendant Korey

Blanck’s misrepresentations. Because of the misrepresentations, Plaintiff paid $25,275.64 to

Defendants, expecting that he would receive the new restaurant equipment as listed in the Sales

Agreements. Instead of receiving the new equipment, Plaintiff received “a bunch of broken,

used stuff that was just dumped at [Simmeria].” (N.T., 12:1-2). Plaintiff “had to [go] out and

obtain all separate equipment and establish the kitchen,” (Id. at 18:20-21) because “everything

that was delivered here ended up going right back down on a truck where our new equipment

came because it was just all trash.” (Id. at 58:16-18). Defendants’ failure to deliver the

promised equipment delayed the planned opening of Simmeria by “probably a month or two.”

(Id. at 18:24). Defendant Korey Blanck’s misrepresentations directly caused the harm to

Plaintiff.

        Accordingly, the Court concludes that Defendant Korey Blanck is liable for fraud under

Pennsylvania law.

        Defendants contend that, should liability be found, it should solely be against Defendant

Ace Restaurant Supply and not against the individual Defendants. In their Proposed Findings of

Fact and Conclusions of Law, Defendants argue “the testimony and admissible evidence fails to

establish a sufficient basis to pierce the corporate veil . . . and if liability is assessed it is against

the Defendant Ace Restaurant Supply and not against the Defendant Korey Blanck and the

Defendant Nicholas Blanck individually.” (Defs.’ Proposed Findings of Fact, p. 14 ¶ 9). 6



        6
         Plaintiff does not request that the Court pierce the corporate veil, and therefore the
Court will not assess whether doing so would be proper. Regardless, Defendant Korey Blanck is
personally liable for his tortious conduct.
                                                    32
       However, “Pennsylvania law has long recognized the participation theory as a basis of

liability for the individual acts of an officer of a corporation. Under this theory, an officer of a

corporation who takes part in the commission of a tort may be personally liable for his tortious

acts.” Kelvin Cryosystems, Inc. v. Lightnin, 2004 WL 2601121 at *12 (E.D. Pa. 1994) (citing

Wicks v. Milzoco Builders, Inc., 470 A.2d 86 (Pa. 1983)). “The general, if not universal, rule is

that an officer of a corporation who takes part in the commission of a tort by the corporation is

personally liable therefor[.]” Wicks, 470 A.2d at 90. The Pennsylvania Superior Court has

explained the difference between liability imposed on a corporate officer by piercing the

corporate veil and liability pursuant to the participation theory:

                       There is a distinction between liability for individual
               participation in a wrongful act and an individual’s responsibility for
               any liability-creating act performed behind the veil of a sham
               corporation. Where the court pierces the corporate veil, the owner
               is liable because the corporation is not a bona fide independent
               entity; therefore, its acts are truly his. Under the participation
               theory, the court imposes liability on the individual as an actor rather
               than as an owner. Such liability is not predicated on a finding that
               the corporation is a sham and a mere alter ego of the individual
               corporate officer. Instead, liability attaches where the record
               establishes the individual’s participation in the tortious activity.

Brindley v. Woodland Vill. Rest. Inc., 652 A.2d 865, 868 (Pa. Super. Ct. 1995) (quoting Wicks,

470 A.2d at 89-90). Accordingly, “under this theory, a corporate officer can be held liable for

‘malfeasance,’ i.e., the improper performance of an act, but not for ‘mere nonfeasance,’ i.e., the

omission of an act which a person ought to do.” Brindley, 652 A.2d at 868 (quoting Wicks, 570

A.2d at 90).

       Here, the Court concludes that Defendant Korey Blanck is “personally liable for his

tortious acts” of fraud as “an officer of a corporation who takes part in the commission of a tort.”

Kelvin Cryosystems, Inc., 2004 WL 2601121 at *12 (citing Wicks, 470 A.2d 86 (Pa. 1983)).



                                                  33
Defendant Korey Blanck himself committed the tort; accordingly, the Court concludes that he is

personally liable on Counts III and V.

       D.      Count IV: Unjust Enrichment

       Plaintiff asserts in Count IV a cause of action for unjust enrichment. (Pl.’s Compl. at ¶¶

88-92). In Pennsylvania, “an unjust enrichment claim may be pled as a companion, not an

alternative, to a tort claim. In that case, the unjust enrichment seeks to recover a benefit the

defendant gained by committing the tort.” Symphony FS Limited v. Thompson, No. 18-3904,

2018 WL 6715894, at *10 (E.D. Pa. Dec. 20, 2018). “In the tort setting, an unjust enrichment

claim is essentially another way of stating a traditional tort claim (i.e., if defendant is permitted

to keep the benefit of his tortious conduct, he will be unjustly enriched).” Steamfitters Local

Union No. 420 Welfare Fund v. Phillip Morris, Inc., 171 F.3d 912, 936 (3d Cir. 1999).

       A plaintiff claiming unjust enrichment must “‘show that the party against whom recovery

is sought either wrongfully secured or passively received a benefit that would be unconscionable

for the party to retain without compensating the provider.’” Bair v. Purcell, 500 F. Supp. 2d

468, 499 (M.D. Pa. 2007) (quoting Hershey Foods Corp. v. Ralph Chapek, Inc., 828 F.2d 989,

999 (3d Cir. 1987)). Under Pennsylvania law, the elements of a claim for unjust enrichment are:

(1) the plaintiff conferred a benefit upon the defendant; (2) an appreciation of such a benefit by

defendant; and (3) the defendant accepted and retained such benefit under circumstances that it

would be inequitable for the defendant to retain the benefit without payment of value. Schenck v.

K.E. David, Ltd., 666 A.2d 327, 328 (Pa. Super. 1995); see also Allegheny Gen. Hosp. v. Philip

Morris, Inc., 228 F.3d 429, 447 (3d Cir. 2000).

       The Court concludes that Plaintiff proved the elements for a claim of unjust enrichment

against Defendants Ace Restaurant Supply, LLC and Korey Blanck. First, Plaintiff conferred a



                                                  34
benefit upon Defendants Ace Restaurant Supply and Korey Blanck: Plaintiff paid $25,274.64

pursuant to the contracts. (Tr., at 11:11-19, 20:17-21:10). Second, Defendants appreciated that

benefit, as they received the monies Plaintiff paid. (See id. at 78:13-82:7). Lastly, Defendants

Ace Restaurant Supply and Korey Blanck accepted and retained that benefit in such

circumstances that it would be inequitable to retain the benefit without payment of value:

Plaintiff paid the money solely because of, and in reliance upon, Defendant Korey Blanck’s

fraudulent misrepresentations. Under these circumstances, it would be inequitable for

Defendants Ace Restaurant Supply and Korey Blanck to retain the money paid by Plaintiff.

Accordingly, the Court concludes that Plaintiff is entitled to recover against Defendants Ace

Restaurant Supply, LLC and Korey Blanck on his unjust enrichment claim.

       E.      Count VI: Negligent Misrepresentation

       To succeed on a claim of negligent misrepresentation under Pennsylvania law, plaintiff

must show: “1) a misrepresentation of a material fact; 2) made under circumstances in which the

misrepresenter ought to have known its falsity; 3) with an intent to induce another to act on it;

and 4) which results in injury to a party acting in justifiable reliance on the misrepresentation.”

Smith v. Lincoln Ben. Life Co., 395 F. App’x 821, 824 (3d Cir. 2010) (citing Bilt-Rite

Contractors, Inc. v. The Architectural Studio, 866 A.2d 270, 277 (Pa. 2005)).

       Plaintiff proved that Defendant Korey Blanck committed fraud/intentional

misrepresentation under Pennsylvania law. Similarly, Defendant Korey Blanck is liable for

negligent misrepresentation. First, he made a misrepresentation of material fact—that he and

Defendant Ace Restaurant Supply would provide the items he identified and in certain specified

conditions. (Tr., at 20:4-6, 27:25-38:3). Second, having found that Defendant Korey Blanck

made these material misrepresentations knowing of their falsity, he necessarily “ought to have



                                                 35
known of its falsity.” Third, Defendant Korey Blanck intended to induce Plaintiff to rely upon

his false misrepresentations. Lastly, Plaintiff’s resulting injury was caused by his justifiable

reliance upon Defendant Korey Blanck’s intentional material misrepresentations. Accordingly,

Defendant Korey Blanck is liable for negligent misrepresentation under Pennsylvania law.

        The Court concludes that Defendant Nicholas Blanck is not liable for negligent

misrepresentation. Plaintiff presented no evidence establishing that Defendant Nicholas Blanck

made any representations of material fact, and therefore he is not liable.



V.      DAMAGES

        The Court finds Defendants not liable on Counts I and II asserting violations of 18 U.S.C.

§ 1962(c) and (d). The Court finds Defendant Nicholas Blanck not liable on all Counts. The

Court finds Defendant Ace Restaurant Supply, LLC, and Defendant Korey Blanck, in his

individual capacity as the tortfeasor, liable for fraud/intentional misrepresentation, unjust

enrichment, and negligent misrepresentation. Accordingly, the Court will enter judgment for

Plaintiff as follows.

        A.      Actual Loss Damages

        “Under Pennsylvania law, in an action based on fraud, the measure of damages is ‘actual

loss.’” Delahanty v. First Pennsylvania Bank, N.A., 464 A.2d 1243, 1257 (Pa. Super. Ct. 1983)

(quoting Kaufman v. Mellon Nat’l Bank & Trust Co., 366 F.2d 326 (3d Cir. 1966)). Here,

Plaintiff’s “actual loss” is $25,275.64: he paid Defendants this amount pursuant to the Sales

Agreements he entered relying upon Defendant Korey Blanck’s fraud. Accordingly, judgment

will be entered for Plaintiff against Defendants Ace Restaurant Supply, LLC, and Defendant

Korey Blanck in the amount of $25,275.64.



                                                 36
       B.      Legal Fees and Trebled Damages

       Plaintiff requests an award for legal fees and costs stating that he “has expended

approximately $18,000.00 in legal fees; Plaintiff has expended litigation costs in the amount of

$2,300.00.” (Pl.’s Proposed Findings of Fact, ECF No. 73, p.13). Additionally, Plaintiff seeks a

trebling of damages. (Id.). However, these remedies are provided for in the Civil Remedies of

the RICO Statute, 18 U.S.C. § 1964, but not by the state law claims on which Plaintiff has

prevailed. Having found Defendants not liable on the RICO Counts, the Court will not award

legal fees or trebled damages.

       C.      Punitive Damages

        “It is well established that, under Pennsylvania law, punitive damages may be awarded

in cases of common law fraud.” Klein v. Weidner, 729 F.3d 280, 296 (3d Cir. 2013).

“Generally, the plaintiff in an action for fraud may recover all actual losses caused by the

defendant’s fraud. The plaintiff may also recover punitive damages where there are aggravated

circumstances.” Smith v. Renaut, 564 A.2d 188, 193 (Pa. Super. Ct. 1989) (citing Long v.

McAllister, 118 A. 506 (Pa. 1922)) (internal citations omitted). “Punitive damages may be

awarded for conduct that is outrageous, because of the defendant’s evil motive or his reckless

indifference to the rights of others.” Hutchison ex rel. Hutchinson v. Luddy, 870 A.2d 766, 770

(Pa. 2005). “[P]unitive damages are penal in nature and are proper only in cases where the

defendant’s actions are so outrageous as to demonstrate willful, wanton or reckless conduct.” Id.

“The purpose of punitive damages is to punish a tortfeasor for outrageous conduct and to deter

him or others like him from similar conduct.” Id.

       “Pennsylvania law requires that plaintiff support a punitive damages claim ‘by evidence

sufficient to establish that (1) a defendant had a subjective appreciation of the risk of harm to



                                                 37
which plaintiff was exposed and that (2) he acted, or failed to act, as the case my be, in conscious

disregard of that risk.’” Norfolk Southern Railway Co. v. Pittsburg & W.Va. R.R., 153 F. Supp.

3d 778, 817 (W.D. Pa. 2015) (quoting Hutchinson, 870 A.2d at 772). Thus, “to justify an award

of punitive damages, the fact-finder must determine that the defendant acted with a culpable state

of mind, i.e., with evil motive or reckless indifference to the rights of others.” Brand Mktg. Grp.

LLC v. Intertek Testing Servs., N.A., Inc., 801 F.3d 347, 360 (3d Cir. 2015) (quoting Hutchinson

v. Penske Truck Leasing Co., 876 A.2d 978, 983-84 (Pa. Super. Ct. 2005)).

       Additionally, a punitive damages award must comply with the Due Process Clause of the

Fourteenth Amendment. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 416 (2003).

“In determining whether a punitive damages award comports with due process, courts must

‘consider three guideposts: (1) the degree of reprehensibility of the defendant’s misconduct; (2)

the disparity between the actual or potential harm suffered by the plaintiff and its punitive

damages award; and (3) the difference between the punitive damages awarded by the jury and

the civil penalties authorized or imposed in comparable cases.’” CGB Occupational Therapy,

Inc. v. RHA Health Servs., Inc., 499 F.3d 184, 189-90 (3d Cir. 2007) (quoting Campbell, 538

U.S. at 418) (citing BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 574-75 (1996)). The first factor

is “‘[p]erhaps the most important indicium of the reasonableness of a punitive damages award.’”

Id. at 363 (citing Gore, 517 U.S. at 575). Given the importance of this first factor, the Supreme

Court has provided further guidance and instructed courts to consider the applicability of the

following sub-factors:

               (1) the harm caused was physical as opposed to economic; (2) the
               tortious conduct evinced an indifference to or reckless disregard of
               the health or safety of others; (3) the target of the conduct had
               financial vulnerability; (4) the conduct involved repeated actions or
               was an isolated incident; and (5) the harm was the result of
               intentional malice, trickery, or deceit, or mere accident.

                                                 38
CGB Occupational Therapy, Inc. v. RHA Health Servs., Inc., 499 F.3d 184, 190 (3d Cir. 2007)

(quoting State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419 (2003)).

       The Court concludes that an award of punitive damages against Defendant Korey Blanck

is proper to deter him and others from committing willful fraud as he did in this matter.

Hutchinson, 870 A.2d at 770 (“The purpose of punitive damages is to punish a tortfeasor for

outrageous conduct and to deter him or others like him from similar conduct.”). Although the

harm was economic as opposed to physical, and Korey Blanck did not exhibit indifference to the

health of others, the remaining factors weigh in favor of imposing punitive damages against

Defendant Korey Blanck for his fraudulent, deceptive, and tortious conduct. Defendant Korey

Blanck preyed on a fledgling restauranteur, and intended to defraud him of money. The conduct

involved repeated actions, as Defendants committed numerous acts of wire and mail fraud

against Plaintiff over the course of their business relationship. This was not an isolated incident.

Since his first interactions with Plaintiff, Defendant Korey Blanck consistently conducted

himself in a manner showing “conduct that is outrageous . . . [and with] reckless indifference to

the rights of others[,]” Hutchison, 870 A.2d at 770 (Pa. 2005): Defendant willfully provided

broken and inoperable equipment which was supposed to be new, pretended to be other

individuals on the phone, and ran out the back door when Plaintiff arrived to discuss the broken

equipment. This evidence shows that the harm was a direct result of “intentional malice,

trickery, or deceit.” CGB Occupational Therapy, Inc., 499 F.3d at 190.

       In sum, the Court concludes an award of punitive damages against Defendant Korey

Blanck is proper for his complete and utter disregard for the rights of others and to deter him and

others from similar flagrant conduct. While there is no “bright-line ratio” for courts to apply in

calculating punitive damages, “few awards exceeding a single-digit ratio between punitive and

                                                 39
compensatory damages, to a significant degree, will satisfy due process.” Campbell, 538 U.S. at

425 (finding a ratio of 145:1 to violate Due Process and explaining that, historically, double,

treble, or quadruple damages are used to deter). I conclude that a punitive damages award at a

ratio of 1:1—resulting in doubling Plaintiff’s damages—is appropriate to deter future tortious

misconduct. Accordingly, the Court will enter an award of punitive damages for Plaintiff against

Defendant Korey Blanck in the amount of $25,275.64.



VI.    CONCLUSION

       For the foregoing reasons, the Court will enter Judgment in favor of Defendants Ace

Restaurant Supply, LLC; Korey Blanck; and Nicholas Blanck on Counts One and Two of the

Complaint. The Court will enter Judgment in favor of Defendant Nicholas Blanck on Counts

Three, Four, Five, and Six of the Complaint. The Court will enter Judgment in favor of Plaintiff

against Defendant Korey Blanck and Defendant Ace Restaurant Supply in the amount of

$25,275.64 on Counts Three, Four, Five, and Six of the Complaint. Plaintiff is further entitled to

a punitive damages award against Defendant Korey Blanck for the assessed amount of

$25,275.64.

       Judgment will be entered in favor of Plaintiff in the amount of $50,551.28. An

appropriate Order follows.

                                              BY THE COURT:


                                               /s/ Lynne A. Sitarski                       .
                                              LYNNE A. SITARSKI
                                              United States Magistrate Judge




                                                40
